DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the second end of the rocker arm comprises a first bore, the frame having a suspension side comprises a first corresponding bore, the first bore and the first corresponding bore are configured to receive a working bolt to fix the second end of the rocker arm to a first position of the frame having a suspension side” and  “the second end of the rocker arm comprises a second bore, the frame having a suspension side comprises a second corresponding bore, the second bore and the second corresponding bore are configured to receive an exchange bolt to fix the second end of the rocker arm to a second position of the frame of the suspension side” in combination with the rest of the claimed limitations set forth in claim 1.
Based on Applicant’s arguments and the examiner’s review of Office Action August 4, 2021, the claimed subject matter is deemed to be allowable. Further clarification/explanation can be reviewed in applicant’s arguments filed December 1, 2021 starting on page 10. Claims 1-10 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725